IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00117-CR

BRANDON ARRIOLA,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                      From the County Court at Law No. 1
                            Johnson County, Texas
                         Trial Court No. M201501918


                          MEMORANDUM OPINION

      Appellant Brandon Arriola has filed a “Motion to Dismiss Appeal” in which he

states that he “respectfully moves this Court to withdraw appellant’s notice of appeal and

dismiss this appeal, pursuant to Rule 42.2 of the Texas Rules of Appellate Procedure.”

We have no authority under Rule of Appellate Procedure 42.2 to “withdraw appellant’s

notice of appeal”; therefore, we construe Arriola’s motion as a motion to voluntarily

dismiss his appeal. See TEX. R. APP. P. 42.2(a). We have not issued a decision in this

appeal, and although Arriola did not personally sign the motion, he did sign a
“verification” that is attached to the motion that states, “I have read the foregoing Motion

to Dismiss Appeal and swear that all of the allegations of fact contained therein are true

and correct.” The motion to dismiss is therefore granted, and this appeal is dismissed.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed May 24, 2017
Do not publish
[CR25]




Arriola v. State                                                                      Page 2